Citation Nr: 0730039	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased initial rating for service-
connected right knee disability, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service between February 1961 and June 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from August 2002 and March 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's currently 
diagnosed PTSD is due to stressful events that he as likely 
as not experienced during his service in the Republic of 
Vietnam, including incidents that equate to combat with the 
enemy during the Tet Counteroffensive.

2.  There is no medical evidence that the veteran's right 
knee disability is manifested by moderate instability or 
subluxation, flexion limited to 30 degrees, or extension 
limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2006).

2.  The criteria for an initial rating in excess of 10 
percent for the service-connected right knee disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD
The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 
1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran is clearly diagnosed with PTSD.  See generally VA 
outpatient treatment notes dating from 2001 to the present.  
See also March 2006 VA diagnosis of PTSD, "chronic and 
severe, from his combat experience in Vietnam (DSM-IV 
309.81)."  With the diagnosis established, the remaining 
elements required to establish service connection are one or 
more verified in-service stressors, and a medical link 
between the verified stressor(s) and the diagnosed PTSD.  
38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy." See Gaines v. West, 11 Vet. App. 
353, 359 (1998); see also West v. Brown, 7 Vet. App. 70, 76 
(1994). The Board is required to "make specific findings of 
fact as to whether or not the claimed stressor is related to 
such combat." Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality. VAOPGCPREC 12-99 
(October 18, 1999); Gaines, 11 Vet. App. 353.  Here, the 
veteran contends that he was engaged in combat with the enemy 
during his tour in Vietnam.  In his January 2002 stressor 
statement, the veteran indicated that "we were ambushed many 
times."  He clarified his claimed stressors at his August 
2007 hearing.

The veteran testified that he rode on a gun jeep carrying 
"M-60s" and "M-73 machine guns."  See hearing transcript 
at page 13.  He reported being ambushed and required to draw 
his gun and shoot at people.  Id.  This occurred during the 
veteran's everyday duty of driving in convoys to deliver 
goods and supplies to the infantry units.  Id. at pages 16-
17.  The veteran recalled several ambushes during this time.  
Id. at page 20.  In particular, he remembered the first day 
he went on a convoy during the 1968 Tet Offensive.  Id.  The 
vehicle in front of his hit a land mine and was blown apart.  
Id.  Then, further along, his convoy received small arms 
fire.  Id.  The veteran also reported seeing bodies pulled 
out of debris following small arms fire, including a 
Vietnamese man who had been shot and another man with his 
"head half missing, and one of his arms looked like he got 
hit with an M79 round."  Id. at page 23.  The veteran also 
reported receiving and returning fire during nighttime 
convoys.  Id. at page 24-25.  The veteran testified that 
during his second tour of duty in Vietnam he saw a child run 
over by a 5 ton gun truck that was armor plated.  Id. at page 
28.  

The veteran's lay testimony, alone, is not sufficient to 
establish that he engaged in personal combat with the enemy; 
that factor must be established by objective, competent, and 
factual evidence of record. VAOPGCPREC 12-99, p. 4 
(October 18, 1999); Gaines, 11 Vet. App. 353.

The veteran's available service personnel records show that 
he served in the Republic of Vietnam from January 1968 to 
January 1969, and from July 1969 to December 1970, but do not 
show objective evidence of combat (Combat Infantry Badge, 
Purple Heart Medal, award or commendation for valor, etc.).  
The records do not clearly show his Military Occupational 
Specialty (MOS) in Vietnam.  His engagement in combat, 
however, is not necessarily determined simply by reference to 
the existence or nonexistence of certain awards or military 
occupational specialties (MOSs). Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

In this case, the Board finds the veteran's available records 
to be consistent with the stressful experiences described by 
him as being stressors.  His service personnel records show 
that he was involved in phases III, IV, V, and VI of the Tet 
Counteroffensive.  He served in Vietnam with the 512th, 523d, 
and 592d Transportation Companies, which are part of the 8th 
Transportation Group (Motor Transport).  At the time of the 
veteran's Board hearing, he submitted, with a waiver of 
regional office review, a copy of an April 1968 
recommendation that the 8th Transportation Group be awarded a 
Presidential Unit Citation "for extraordinary heroism in 
action against an armed enemy while in support of military 
operations in the Republic of Vietnam during the period of 2 
September 1967 through 31 March 1968."  The veteran was a 
part of this group within this time period.  See service 
personnel records.  The recommendation also stated that the 
8th Transportation Group was "in the face of daily 
interdiction of lines of communication by enemy ambush, mines 
and sniper firing.  Constantly aware of the dependency of the 
tactical forces upon the cargo moved forward, the officers 
and NCOs of assigned and attached units risked danger of 
death and injury to transport the necessary material and 
equipment over insecure and enemy infested roads."  

The confirmation of the veteran's unit via his service 
personnel records, along with his hearing testimony and the 
consistent statements in the Presidential Unit Citation 
recommendation can be accepted as objective confirmation of 
his personal engagement in combat. The veteran's testimony 
was credible and the overall record shows that the veteran as 
likely as not was subjected to his identified stressors in 
service.  There was no follow-up with the U.S. Army and Joint 
Services Records Research Center (USAJSRRC) (formerly known 
as both the Center for Unit Records Research (CURR) and the 
US Armed Forces Center for Research of Unit Records 
(USAFCRUR)).  However, the evidence of record alone is enough 
to establish the veteran's likely involvement in combat-like 
events that would be significantly stressful.  The record 
contains service records and other corroborative evidence 
that tends to substantiate the veteran's testimony as to the 
occurrence of the claimed stressors. See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.

Under these circumstances, the Board concludes that the 
veteran has a diagnosis of PTSD that as likely as not is due 
to stressful events during his service in the Republic of 
Vietnam. Simply stated, the occurrence of the specific in-
service stressful experiences has been corroborated by 
credible evidence, and further development of the record in 
this regard is not required.

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for PTSD is warranted.  
38 U.S.C.A. § 5107 (West 2002).

Increased Initial Rating - Right Knee
The veteran is seeking a disability rating higher than 10 
percent for his service-connected right knee disability.  The 
veteran filed his service connection claim for the right knee 
disability in November 2001.  It was granted in March 2007 
and assigned an initial rating of 10 percent.  See March 2007 
rating decision.  In July 2007, the veteran appealed that 
rating.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
sets forth separate rating codes for various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A disability 
must be considered in the context of the whole recorded 
history.  

The veteran's right knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010, which pertains to 
traumatic arthritis.   DC 5010 instructs VA to rate this 
condition under the rating criteria for degenerative 
arthritis, which is found at DC 5003.  Considering the 
degenerative nature of the veteran's right knee diagnosis, 
see below, a rating under DC 5003 is appropriate.  DC 5003 
instructs VA to rate degenerative arthritis established by x-
ray findings on the basis of limitation of motion under the 
appropriate diagnostic codes for the joint involved.  DC's 
5256 through 5263 pertain to disabilities of the knee and 
leg.  In this case, there is no evidence of or suggestion 
that the veteran has ankylosis of the right knee, or removal 
or dislocation of cartilage, or nonunion or malunion of the 
tibia and fibula, or genu recurvatum.  As such, DC's 5256, 
5258, 5259, 5262, and 5263 are not applicable in this 
discussion.

For an increase to 20 percent under DC 5257, the medical 
evidence must show moderate recurrent subluxation or lateral 
instability in the right knee.  Under DC 5260, an increase to 
a 20 percent rating is warranted when flexion is limited to 
30 degrees; and a 30 percent rating is warranted when flexion 
is limited to 15 degrees. Under DC 5261, an increase to a 20 
percent rating is warranted when extension is limited to 15 
degrees; a 30 percent rating is warranted when extension is 
limited to 20 degrees; a 40 percent rating when extension is 
limited to 30 degrees; and a 50 percent rating when extension 
is limited to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5257, 5260-5261.

Again, this claim was filed in November 2001.  The veteran 
was then afforded a VA examination in May 2002.  The veteran 
reported his April 2000 right knee arthroscopic surgery, as 
well as his prior left knee surgeries.  The report then shows 
that he now has pain, weakness, stiffness, instability, 
locking, dislocation, fatigue, lack of endurance, and 
constant "horrible" flare-ups.  It is not clear, however, 
which knee is being referred to in that portion of the 
report.  Physical examination revealed appearance within 
normal limits, bilaterally, and no heat, redness, swelling, 
effusion, or drainage.  Flexion was 140 degrees on the right, 
with extension of 0.  McMurray's test on the right was noted 
as equivocal.  There was no evidence of fatigue, lack of 
endurance or incoordination.  Range of motion was reported as 
affected by pain, instability and weakness, but again the 
particular knee being referred to in that statement is 
entirely unclear.  Examination of the reflexes reveled 
decreased knee jerk on the right, but sensory examination 
within normal limits.  X-ray of the right knee showed 
degenerative changes in the right knee most prominent within 
the medial compartment of the tibiofemoral joint space.  The 
diagnosis at that time was "status post left knee 
arthroplasty with degenerative changes of the right knee."  
The Board notes that as of this May 2002 examination, an 
increased rating is not warranted under either of the rating 
codes for the knee, because there is no medical evidence of 
moderate instability or subluxation; nor evidence of flexion 
limited to 30 degrees; nor evidence of extension limited to 
15 degrees.

Following the VA examination, the veteran continued to 
receive VA outpatient care for various medical matters.  In 
August 2003, a telephone consultation report notes that the 
current medication is not alleviating right knee pain.  An 
accompanying note to the file shows a confirmation of the 
right knee arthritis diagnosis.  In August 2004, a VA x-ray 
report shows mild right knee osteoarthritis.  Additional 
outpatient records do not measure the severity of the 
veteran's right knee disability.  

The veteran was afforded a second VA examination in January 
2007.  This examination was particular as to the right knee 
symptoms, so there is no ambiguity in this report as to which 
knee is being referred to.  The veteran again reported 
weakness, stiffness, swelling and lack of endurance, as well 
as constant pain.  Physical examination revealed signs of 
tenderness, as well as crepitus.  The veteran's gait was 
normal at that time.  Range of motion was 90 degrees flexion 
with pain at 90; and 0 degrees extension with pain at 0.  The 
examiner reported that on the right, joint function is 
additionally limited by pain, fatigue, weakness following 
repetitive use, with pain having a "major functional 
impact."  The right side was not functionally limited by 
lack of endurance or incoordination.  The examiner, however, 
reported that these factors "additionally limit joint 
function by 00 degrees."  Physical examination also revealed 
that the stability tests of the right knee were within normal 
limits.  Again, x-ray revealed degenerative arthritic changes 
in the right knee.  The diagnosis at that time was status 
post right knee with residual DJD and scar.  

The examiner also reported a "level scar present at the 
right knee for arthroscopy measuring about 0.5 cm by 0.5 cm.  
There is no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmention [or] abnormal 
texture."  The Board notes that a scar so described does not 
warrant consideration of a separate rating under the ratings 
for the skin as it would be uncompensated.  

As of this January 2007 examination, an increased rating is 
not warranted under either of the rating codes for the knee, 
because there is no medical evidence of moderate instability 
or subluxation; nor evidence of flexion limited to 30 
degrees; nor evidence of extension limited to 15 degrees.  

In August 2007, the veteran provided testimony at a Board 
hearing regarding the current severity of his knee 
disability.  The veteran again reported pain, increasing with 
walking and stair climbing.  See hearing transcript at page 
3.  He also reported occasional swelling and problems 
sitting, including in his job as a bus driver.  Id. at page 
4.  The veteran also reported that on stairs it feels as 
though it may give out, but that it has never actually 
happened.  Id. at page 8.  Essentially, the veteran testified 
that his right knee disability is manifested by pain 
increased with use, with some swelling and feelings of 
instability without actual unstable occurrences.  

A review of the entire body of evidence reveals that the 
veteran's disability worsened in between the May 2002 
examination and the present, but that the record remains 
devoid of evidence showing moderate recurrent subluxation or 
lateral instability to warrant a 20 percent rating under DC 
5257.  In addition, at no time has the evidence revealed that 
the veteran's right knee disability is manifested by flexion 
limited to 30 degrees; nor evidence of extension limited to 
15 degrees.  As such, an increase to a 20 percent rating is 
not warranted under either DC 5260 or 5261.  

Application of the regulations that provide for consideration 
generally of pain, fatigability, and related phenomena, 38 
C.F.R. §§ 4.40, 4.45, 4.59, have already been considered in 
the grant of a 10 percent rating to the veteran.  The 
limitations due to pain described in the January 2007 VA 
examination report do not warrant an increase in disability 
rating above 10 percent, nor is there shown to be such flare-
ups that an increased rating is warranted because of 
additional disability during them. See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2002). This has been accomplished in the present case. 
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain. 
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The preponderance of the evidence does not present a 
disability picture matching or more nearly approximating a 
rating higher than 10 percent for the veteran's right knee 
disability at any time.  His appeal must be denied.

Duties to Notify and Assist
With regard to the issue of entitlement to service connection 
for PTSD, a discussion addressing whether VA's duties to 
notify and assist the veteran have been complied with is not 
warranted.  To the extent necessary, VA has fulfilled its 
duties to notify and to assist the veteran in the development 
of this service connection claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

With regard to the issue of entitlement to an increased 
initial rating for the veteran's right knee disability, while 
the veteran has not claimed that VA has not complied with the 
notice requirements, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are no longer applicable with regard to the 
initial rating claim on appeal as service connection for the 
right knee disability has been granted.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that the Board 
does not commit prejudicial error in concluding that a notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  The Court also found that, once a 
claim for service connection is substantiated, VA's statutory 
duties are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statement 
of the case.  Prior to the initial grant of service 
connection, VA sent a VCAA-compliant letter to the veteran in 
December 2006.  

VA, however, also has a duty to assist the veteran in 
substantiating his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran was afforded a VA examination of his right knee in 
both May 2002 and January 2007, and both reports are of 
record.  The veteran was also afforded a Board hearing on 
this issue and the August 2007 transcript is associated with 
the claims folder.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an increased initial rating for service-
connected status post right knee with residual degenerative 
joint disease, currently rated as 10 percent disabling, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


